Exhibit 10.3

EXECUTION COPY

 

 

 

REGISTRATION RIGHTS AGREEMENT

dated as of

FEBRUARY 27, 2008

among

THE NASDAQ STOCK MARKET, INC.,

BORSE DUBAI NASDAQ SHARE TRUST

and

BORSE DUBAI LIMITED

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    1         1.1    Definitions    1
        1.2    Table of Definitions    4 ARTICLE II REGISTRATION RIGHTS    5
        2.1    Demand Registration Rights    5         2.2    Piggyback Rights
   8         2.3    Priority in Piggyback Registrations    9         2.4   
Expenses    10         2.5    Registration Form    10         2.6    Additional
Rights    10         2.7    Rights of Transferee Under NASDAQ Stock Charge    10
ARTICLE III REGISTRATION PROCEDURES    10         3.1    Registration Procedures
   10         3.2    Restrictions on Public Sale by Nasdaq    14 ARTICLE IV
INDEMNIFICATION    14         4.1    Indemnification by Nasdaq    14         4.2
   Indemnification by the Seller    15         4.3    Notices of Claims, Etc.   
15         4.4    Contribution    16         4.5    Other Indemnification    16
        4.6    Non-Exclusivity    17 ARTICLE V RULE 144    17         5.1   
Rule 144    17 ARTICLE VI SELECTION OF COUNSEL    17         6.1    Selection of
Counsel    17 ARTICLE VII MISCELLANEOUS    17         7.1    Amendments; Waivers
   17         7.2    Successors and Assigns    17         7.3    Confidentiality
of Records    18         7.4    Notices    18         7.5    Headings    20

 

i



--------------------------------------------------------------------------------

        7.6    Severability    20         7.7    Counterparts; Effectiveness   
20         7.8    New York Law    20         7.9    Jurisdiction; Service of
Process; Waiver of Jury Trial    20         7.10    Specific Performance    21
        7.11    Interpretation    21         7.12    Limitation of Trustee
Liability    22

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of February 27, 2008 (this “Registration
Rights Agreement”), among The Nasdaq Stock Market, Inc., a Delaware corporation
(together with any successor entity thereto, “Nasdaq”), Borse Dubai Limited, a
company registered in the Dubai International Financial Centre in Dubai with
company number CL0447 (together with any successor entity thereto, “Borse
Dubai”), and Borse Dubai Nasdaq Share Trust, a Delaware statutory trust, (the
“Trust” and, together with Borse Dubai, the “Initial Holders”). Nasdaq, Borse
Dubai and the Trust are sometimes referred to herein as a “Party” and
collectively as the “Parties”.

RECITALS

WHEREAS, Pursuant to the OMX Transaction Agreement, dated November 15, 2007 (as
amended and supplemented from time to time, the “OMX Transaction Agreement”),
between Nasdaq, BD Stockholm AB, a corporation organized under the laws of
Sweden, and Borse Dubai, Borse Dubai and the Trust will receive shares of Common
Stock (as defined below) (the “Purchased Shares”); and

WHEREAS, it is a condition precedent to the closing of the transactions
contemplated by the OMX Transaction Agreement (the “Closing”) that the parties
hereto execute and deliver this Registration Rights Agreement.

For good and valuable consideration, the receipt of which is hereby
acknowledged, Nasdaq desires to provide to each Holder (as defined below) the
rights to register the Registrable Securities (as defined below) held by them
under the Securities Act (as defined below) on the terms and subject to the
conditions set forth herein.

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Registration Rights Agreement, the following
capitalized terms shall have the following respective meanings:

“2005 Registration Rights Agreement”: The Registration Rights Agreement, dated
as of April 21, 2005, among (i) Nasdaq (ii) the H&F Entities, (iii) the SLP
Entities, (iv) Integral Capital Partners VI, L.P. and (v) VAB Investors, LLC.

“Action”: Any action, suit, arbitration, inquiry, proceeding or investigation by
or before any governmental entity.

“Affiliate”: With respect to any Person, means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purposes of this definition, “control” when used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Nasdaq and its Affiliates, on the one hand, will
not be deemed to be Affiliates of any of Borse Dubai and its Affiliates or DIFX
and its Affiliates, on the other hand, and vice versa. For the avoidance of
doubt, Affiliates of Borse Dubai refer only to Persons directly or indirectly
controlled by Investment Corporation of Dubai, a Dubai company.

“Authority”: Any domestic (including federal, state or local) or foreign court,
arbitrator, administrative, regulatory or other governmental department, agency,
official, commission, tribunal, authority or instrumentality, non-government
authority or Self-Regulatory Organization.

“Automatic Shelf Registration Statement”: An automatic shelf registration
statement within the meaning of Rule 405 under the Securities Act.

“Common Stock”: Nasdaq’s common stock, $0.01 par value per share, and any
securities issued in or upon exchange, conversion or replacement of such Common
Stock.

“Borse Dubai Holder”: Borse Dubai and any other Holder to whom a Borse Dubai
Holder has in accordance with Section 7.2 assigned the right to request the
filing of a registration statement pursuant to Section 2.1.

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

“Facilities Agreement” means that certain Facilities Agreement, dated August 17,
2007, as amended and restated on September 20, 2007 and as amended on
September 24, 2007, among, inter alia, Borse Dubai, as borrower, the lenders
party thereto and HSBC.

“H&F Entities”: Collectively, Hellman & Friedman Capital Partners IV, L.P., H&F
Executive Fund IV, L.P., H&F International Partners IV-A, L.P., H&F
International Partners IV-B, L.P. and any affiliates to whom they transfer
Registrable Securities.

“H&F Holders”: Each of the H&F Entities and any other Holder to whom an H&F
Holder has in accordance with Section 7.2 of the 2005 Registration Rights
Agreement assigned the right to request the filing of a registration statement
pursuant to Section 2.1 of the 2005 Registration Rights Agreement.

“Holder”: Any holder of Registrable Securities (including any direct or indirect
transferee of the Initial Holders) who agrees in writing to be bound by the
provisions of this Registration Rights Agreement and, in the case of Holders
other than the Initial Holders, specifies in such writing the address and
facsimile number at which notices may be given pursuant to this Registration
Rights Agreement and delivers a copy of such writing to Nasdaq.

“HSBC” means HSBC Bank plc, as Security Trustee for the benefit of the Secured
Parties (as such term is defined in the Facilities Agreement) under the Nasdaq
Share Charge.

“Nasdaq Share Charge” means the pledge agreement to be entered into between
Borse Dubai and HSBC in connection with the Closing, whereby Borse Dubai has
pledged all of its right, title and interest in and to the Shares of Nasdaq that
it owns to secure its obligations under the Facilities Agreement.

 

2



--------------------------------------------------------------------------------

“OMX Transaction Agreement Closing Date”: The “Closing Date” as defined in the
OMX Transaction Agreement.

“Person”: Any individual or a corporation, partnership, association, trust, or
any other entity or organization, including a government or political
subdivision or an agency thereof.

“Proceeding”: Any claim, suit, action or legal, administrative, arbitration or
other alternative dispute resolution proceeding or investigation.

“Registrable Securities”: Each of (a) the Purchased Shares, (b) any additional
securities that may be issued to or purchased by Borse Dubai or any of its
subsidiaries after the date hereof, pursuant to the terms of the OMX Transaction
Agreement or the Nasdaq Stockholders’ Agreement (as defined in the OMX
Transaction Agreement) and (c) any securities issued as dividend or other
distribution with respect to, or in or upon exchange, conversion or replacement
of, any Registrable Securities. Any particular Registrable Securities that are
issued shall cease to be Registrable Securities when (i) a registration
statement with respect to the sale by the Holder of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (ii) such securities
shall have been distributed to the public pursuant to Rule 144 (or any successor
provision) under the Securities Act, (iii) such securities are held by a Holder
that together with its affiliates beneficially owns less than 2% of such class
or series of securities and such securities may be sold or transferred by such
Holder without restriction pursuant to 144(k) (or successor provision) under the
Securities Act or (iv) such securities shall have ceased to be outstanding.

“Registration Date”: The date which is twelve months following the OMX
Transaction Agreement Closing Date.

“Registration Expenses”: Any and all expenses incident to performance of or
compliance with this Registration Rights Agreement, including, without
limitation, (i) all SEC and stock exchange or Financial Industry Regulatory
Authority (“FINRA”) registration and filing fees (including, if applicable, the
fees and expenses of any “qualified independent underwriter,” as such term is
defined in Rule 2720 of the NASD Manual, and of its counsel), (ii) all fees and
expenses of complying with securities or blue sky laws (including fees and
disbursements of counsel for the underwriters in connection with blue sky
qualifications of the Registrable Securities), (iii) all printing, messenger and
delivery expenses, (iv) all fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities market or exchange and
all rating agency fees, (v) the fees and disbursements of counsel for Nasdaq and
of its independent public accountants, including the expenses of any special
audits and/or comfort letters required by or incident to such performance and
compliance, (vi) the reasonable fees and disbursements of one counsel selected
pursuant to Section 6.1 hereof by the Holders of the Registrable Securities
being registered to represent such Holders in connection with each such
registration, (vii) any fees and disbursements of underwriters customarily paid
by the issuers or sellers of securities, but excluding underwriting discounts
and commissions and transfer taxes, if any, and (viii) fees and expenses
incurred by Nasdaq or the Holders participating in such registration in
connection with any “road show” including travel and accommodations.

 

3



--------------------------------------------------------------------------------

“Representatives”: means, with respect to any Party, the directors, officers,
employees, agents, attorneys, accountants, consultants, financial and other
advisors of such Party.

“Securities Act”: The Securities Act of 1933, as amended.

“SEC”: The Securities and Exchange Commission or any other federal agency at the
time administering the Securities Act or the Exchange Act and other federal
securities laws.

“Self-Regulatory Organization”: FINRA, the Dubai Financial Services Authority,
any United States or non-United States securities exchange, commodities
exchange, registered securities association, the Municipal Securities Rulemaking
Board, National Futures Association, and any other board or body, whether United
States or non-United States, that regulates brokers, dealers, commodity pool
operators, commodity trading advisors or future commission merchants.

“SLP Entities”: Collectively, Silver Lake Partners II TSA, L.P., Silver Lake
Technology Investors II, L.L.C., Silver Lake Partners TSA, L.P., Silver Lake
Investors, L.P. and any affiliates to whom they transfer Registrable Securities.

“SLP Holders”: Each of the SLP Entities and any other Holder to whom an SLP
Holder has in accordance with Section 7.2 of the 2005 Registration Rights
Agreement assigned the right to request the filing of a registration statement
pursuant to Section 2.1 of the 2005 Registration Rights Agreement.

“Trust Holder”: The Trust and any other Holder to whom a Trust Holder has in
accordance with Section 7.2 assigned the right to request the filing of a
registration statement pursuant to Section 2.1.

“WKSI”: A well-known seasoned issuer that is not an “ineligible issuer” as such
terms are defined in Rule 405 under the Securities Act.

1.2 Table of Definitions. The following terms have the meanings set forth in the
Sections set forth below:

 

Term

 

Defined in

   

Borse Dubai

  Preamble  

Closing

  Recitals  

FINRA

  Definition of Registration Expenses  

Indemnified Parties

  Section 4.1  

Initial Holders

  Preamble  

Initiating Holders

  Section 2.1(a)  

Initiating Shelf Holders

  Section 2.1(d)  

Marketed Take-down

  Section 2.1(d)  

Nasdaq

  Preamble  

OMX Transaction Agreement

  Recitals  

Parties

  Preamble  

Party

  Preamble  

Purchased Shares

  Recitals  

Shelf Registration Statement

  Section 2.1(b)  

Trust

  Preamble  

Trustee

  Section 7.12  

 

4



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

2.1 Demand Registration Rights.

(a) Right to Demand Registration of Registrable Securities. Subject to the
conditions of this Section 2.1, if Nasdaq shall receive a written request from
one or more Borse Dubai Holders and/or Trust Holders (the “Initiating Holders”),
that Nasdaq file a registration statement under the Securities Act covering the
registration of Registrable Securities having a value (based on the average
closing sale price per share of Common Stock for 10 trading days preceding the
registration request) of not less than $50,000,000 (or, if less, all of the
Registrable Securities then held by such requesting Holders), then Nasdaq shall,
within five (5) days of the receipt thereof, give written notice of such request
to all Holders, who must respond in writing within fifteen (15) days requesting
inclusion in such registration of such Holders’ Registrable Securities of the
same type or types that are being registered by the Initiating Holders. Each
request must specify the amount and intended manner of disposition of such
Registrable Securities. Nasdaq, subject to the limitations of this Section 2.1,
must use its reasonable best efforts to effect, as soon as reasonably
practicable, the registration under the Securities Act of all Registrable
Securities that the Holders request to be registered in accordance with this
Section 2.1 together with any other securities of Nasdaq entitled to inclusion
in such registration; provided, however, that Nasdaq shall not be required to
file a registration statement in connection with a written request pursuant to
this paragraph (a) prior to the date which is sixty (60) days before the
Registration Date. To the extent that Nasdaq has registered Registrable
Securities on a Shelf Registration Statement pursuant to Section 2.1(b) on
behalf of any Initiating Holders, and any such Registrable Securities remain
unsold at the time the Initiating Holders make a demand pursuant to this
Section 2.1(a), the Initiating Holders shall be responsible to fund any
registration fee pursuant to such demand in respect of the number of such unsold
Registrable Securities under such Shelf Registration Statement.

(b) Shelf Registration Statement. If a written request made by the Initiating
Holders under Section 2.1(a) hereof specifies that the intended manner of
disposition of Registrable Securities is to be made by means of a shelf
registration providing for resales of such Registrable Securities, Nasdaq shall
use its reasonable best efforts to effect, as soon as reasonably practicable,
the registration under the Securities Act of all Registrable Securities that the
Holders request to be so registered in accordance with Section 2.1(a) pursuant
to a registration statement for an offering to be made on a continuous basis
pursuant to Rule 415 (or successor provision) under the Securities Act (together
with any amendments thereto, and including any documents incorporated by
reference therein, the “Shelf Registration Statement”), which Shelf Registration
Statement shall provide for resales of such Registrable Securities (which shall
be an Automatic Shelf Registration Statement if Nasdaq is a WKSI at the time of
such filing).

 

5



--------------------------------------------------------------------------------

(c) Underwritten Offerings. If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise Nasdaq as a part of their request made pursuant to
Section 2.1(a) hereof and Nasdaq shall include such information in the written
notice referred to in such Section 2.1(a). In such event, the right of any
Holder to include its Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by a majority in interest of the Initiating Holders (which
underwriter or underwriters shall be reasonably acceptable to Nasdaq) and
complete and execute all questionnaires, powers of attorney and other documents
reasonably required under the terms of such underwriting agreement and these
registration rights. Notwithstanding any other provision of this Section 2.1, if
the managing underwriter advises Nasdaq in writing that, in its opinion,
marketing factors require a limitation of the amount of securities to be
underwritten (including Registrable Securities) because the amount of securities
to be underwritten is likely to have an adverse effect on the price, timing or
the distribution of the securities to be offered, then Nasdaq shall so advise
all Holders of Registrable Securities which would otherwise be underwritten
pursuant hereto, and the amount of Registrable Securities that may be included
in the underwriting shall be allocated as follows (i) first, to the extent any
securities are requested to be included in such registration pursuant to
Section 2.3 of the 2005 Registration Rights Agreement by the H&F Holders or the
SLP Holders, the amount of such securities requested by the H&F Holders or the
SLP Holders, allocated in accordance with the 2005 Registration Rights
Agreement, that can, in the opinion of such managing underwriter, be sold
without having the adverse effect referred to above, (ii) second, among the
Initiating Holders as nearly as possible on a pro rata basis based on the total
amount of Registrable Securities (on an as converted basis) held by such
Initiating Holders requested to be included in such underwriting that can, in
the opinion of such managing underwriter, be sold without having the adverse
effect referred to above and (iii) third, to the extent all Registrable
Securities requested to be included in such underwriting by the Initiating
Holders have been included, among the Holders (other than the Initiating
Holders) requesting inclusion of Registrable Securities in such underwritten
offering, as nearly as possible on a pro rata basis based on the total amount of
Registrable Securities (on an as converted basis) held by such Holders requested
to be included in such underwriting. Any Registrable Securities excluded or
withdrawn from such underwriting shall be withdrawn from the registration.

(d) Underwritten Shelf Take-Downs. Notwithstanding the provisions of
Section 2.1(c) hereof, if a Shelf Registration Statement has become effective in
accordance with Section 2.1(b) hereof and any Borse Dubai Holder or Trust Holder
(the “Initiating Shelf Holders”) of Registrable Securities covered by such Shelf
Registration Statement advises Nasdaq in writing that it intends to sell its
Registrable Securities pursuant to an underwritten “take-down” under such Shelf
Registration Statement which could involve a customary “road show” (a “Marketed
Take-down”), then Nasdaq shall, within five (5) days of the receipt thereof,
give written notice of such intention to all Holders of Registrable Securities
under such Shelf Registration Statement, who must respond in writing within
fifteen (15) days requesting

 

6



--------------------------------------------------------------------------------

inclusion of such Holders’ Registrable Securities in such Marketed Take-down. In
such event, the right of any Holder to include its Registrable Securities in
such Marketed Take-down shall be conditioned upon such Holder’s participation in
such Marketed Take-down and inclusion of such Holder’s Registrable Securities in
the Marketed Take-down to the extent provided herein. All Holders proposing to
distribute their securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by a majority in interest of the Initiating
Holders (which underwriter or underwriters shall be reasonably acceptable to
Nasdaq). Notwithstanding any other provision of this Section 2.1, if the
managing underwriter advises Nasdaq in writing that, in its opinion, marketing
factors require a limitation of the amount of securities to be underwritten
(including Registrable Securities) because the amount of securities to be
underwritten is likely to have an adverse effect on the price, timing or the
distribution of the securities to be offered, then Nasdaq shall so advise all
Holders of Registrable Securities which would otherwise be underwritten pursuant
hereto, and the amount of Registrable Securities that may be included in the
underwriting shall be allocated as follows (i) first, to the extent any
securities are requested to be included in such registration pursuant to
Section 2.3 of the 2005 Registration Rights Agreement by the H&F Holders or the
SLP Holders, the amount of such securities requested by the H&F Holders or the
SLP Holders, allocated in accordance with the 2005 Registration Rights
Agreement, that can, in the opinion of such managing underwriter, be sold
without having the adverse effect referred to above, (ii) second, among the
Initiating Shelf Holders as nearly as possible on a pro rata basis based on the
total amount of Registrable Securities (on an as converted basis) held by such
Initiating Shelf Holders requested to be included in such underwriting that can,
in the opinion of such managing underwriter, be sold without having the adverse
effect referred to above and (iii) third, to the extent all Registrable
Securities requested to be included in such underwriting by the Initiating Shelf
Holders have been included, among the Holders (other than the Initiating
Holders) requesting inclusion of Registrable Securities in such underwritten
offering, as nearly as possible on a pro rata basis based on the total amount of
Registrable Securities (on an as converted basis) held by such Holders requested
to be included in such underwriting. For avoidance of doubt, if any Holder
desires to sell its Registrable Securities pursuant to an underwritten
“take-down” under the Shelf Registration Statement which does not involve a
customary “road show”, then the other Holders will not have the right to
participate in such underwritten “take-down”.

(e) Registration Limits. Notwithstanding the foregoing, Nasdaq shall not be
required to effect a registration pursuant to this Section 2.1:

(i) that will become effective prior to the Registration Date;

(ii) in the case of (A) a registration requested by the Borse Dubai Holders
pursuant to Section 2.1(a) hereof, after Nasdaq has effected a total of six
(6) registrations requested by any of the Borse Dubai Holders pursuant to such
Section and (B) a registration requested by the Trust Holders pursuant to
Section 2.1(a) hereof, after Nasdaq has effected a total of three
(3) registrations requested by any of the Trust Holders pursuant to such
Section; provided, however, that a registration request involving an
underwritten offering will not count as a requested registration under this
clause (ii) unless the Holder making such request is able, after giving effect
to any underwriting cutbacks contemplated by Section 2.1(c) or (d) hereof, to
register at least 75% of the amount of Registrable Securities originally
requested by

 

7



--------------------------------------------------------------------------------

such Holder to be included in such registration; provided further, however, that
if the Borse Dubai Holders and the Trust Holders jointly request a registration
pursuant to Section 2.1(a) hereof, then, for purposes of this clause (ii),
whichever of either the Borse Dubai Holders (as a group) or the Trust Holders
(as a group) is able to register and sell more Registrable Securities pursuant
to such request shall be deemed solely to have made such request; and provided
still further, however that any Marketed Take-down other than the first such
Marketed Take-down requested by a Borse Dubai Holder or Trust Holder under any
Shelf Registration Statement which has been effected pursuant to the request of
such Holder shall be deemed to be a requested registration by such Holder for
purposes of this clause (ii);

(iii) within 90 days of the effective date of any other registration statement
filed by Nasdaq pursuant to the Securities Act in connection with Nasdaq making
a primary offering of its securities, excluding registration statements filed on
From S-4 or S-8 (or any substitute form that may be adopted by the SEC);

(iv) if Nasdaq shall furnish to Holders requesting a registration statement
pursuant to this Section 2.1, a certificate signed by the Chairman, President or
a Vice President of Nasdaq stating that in the good faith judgment of Nasdaq’s
Board of Directors the filing or effectiveness of such registration statement
would materially interfere with any proposed acquisition, disposition, financing
or other material transaction involving Nasdaq or its subsidiaries, in which
event Nasdaq shall have the right to defer such filing for a period of not more
than sixty (60) days in any 90-day period after receipt of the request of the
Initiating Holders; provided that Nasdaq shall not defer filings pursuant to
this clause (iv) more than an aggregate of one hundred and twenty (120) days in
any twelve (12) month period; or

(v) requested by either the Borse Dubai Holders or the Trust Holders if in the
prior six (6) months Nasdaq has effected a registration pursuant to this
Section 2.1 at the request of either the Borse Dubai Holders or the Trust
Holders.

2.2 Piggyback Rights. If Nasdaq at any time after the Registration Date hereof
proposes to register its Common Stock (or any security which is convertible into
or exchangeable or exercisable for Common Stock) under the Securities Act (other
than a registration on Form S-4 or S-8, or any successor or other forms
promulgated for similar purposes), whether or not for sale for its own account,
it will, at each such time, give prompt written notice to all Holders of
Registrable Securities of its intention to do so and of such Holders’ rights
under this Article II. Upon the written request of any such Holder made within
twenty (20) days after the receipt of any such notice (which request shall
specify the Registrable Securities intended to be disposed of by such Holder),
Nasdaq will, as expeditiously as reasonably practicable, use its reasonable best
efforts to effect the registration under the Securities Act of all Registrable
Securities (in the form of Common Stock) which Nasdaq has been so requested to
register by the Holders thereof, to the extent requisite to permit the
disposition of the Registrable Securities so to be registered; provided that
(i) if, at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, Nasdaq shall determine for any reason not
to proceed with the proposed registration of the securities to be sold by it,
Nasdaq may, at its election, give written notice of such determination to each
Holder of Registrable Securities and, thereupon, shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration (but not

 

8



--------------------------------------------------------------------------------

from its obligation to pay the Registration Expenses in connection therewith),
and (ii) if such registration involves an underwritten offering, all Holders of
Registrable Securities requesting to be included in Nasdaq’s registration must
sell their Registrable Securities to the underwriters selected by Nasdaq on the
same terms and conditions as apply to Nasdaq, with such differences, including
any with respect to indemnification, as may be customary or appropriate in
combined primary and secondary offerings. If a registration requested pursuant
to this Section 2.2 involves an underwritten public offering, any Holder of
Registrable Securities requesting to be included in such registration may elect,
in writing prior to the effective date of the registration statement filed in
connection with such registration, not to register such securities in connection
with such registration.

2.3 Priority in Piggyback Registrations. If a registration pursuant to
Section 2.2 hereof involves an underwritten offering and the managing
underwriter advises Nasdaq in writing that, in its opinion, marketing factors
require a limitation of the amount of securities to be underwritten (including
Registrable Securities) because the amount of securities to be underwritten is
likely to have an adverse effect on the price, timing or distribution of the
securities to be offered, in such offering as contemplated by Nasdaq (other than
the Registrable Securities), then, (i) in the case such registration is being
made pursuant to the registration demand rights under Section 2.1 of the 2005
Registration Rights Agreement as in effect on the date of this Registration
Rights Agreement (but without giving effect to any amendment, supplement or
other modification of such agreement after the date hereof), Nasdaq will include
in such registration (A) first, 100% of the securities the H&F Holders or SLP
Holders propose to sell and (B) second, to the extent that the amount of
securities requested to be involved in such registration pursuant to Section 2.2
hereof can, in the opinion of such managing underwriter, be sold without having
the materially adverse effect referred to above, the amount of Registrable
Securities (on an as converted basis) which the Holders have requested to be
included in such registration and the securities to be offered by Nasdaq, if
any, such amount to be allocated pro rata among all requesting Holders and
Nasdaq on the basis of the amount of securities requested by such Holders and
Nasdaq in such registration, and (ii) otherwise (A) first, 100% of the
securities Nasdaq proposes to sell, (B) second, to the extent that the amount of
securities requested to be included in such registration pursuant to Section 2.3
of the 2005 Registration Rights Agreement by the H&F Holders or the SLP Holders
can, in the opinion of such managing underwriter, be sold without having the
materially adverse effect referred to above, the amount of such securities
requested by the H&F Holders or the SLP Holders, allocated in accordance with
the 2005 Registration Rights Agreement, (C) third, to the extent that the amount
of Registrable Securities requested to be included in such registration pursuant
to Section 2.2 hereof can, in the opinion of such managing underwriter, be sold
without having the materially adverse effect referred to above, the amount of
Registrable Securities which the Holders have requested to be included in such
registration, such amount to be allocated pro rata among all requesting Holders
on the basis of the amount of Registrable Securities then held by each such
requesting Holder (provided that any amount thereby allocated to any such Holder
that exceed such Holder’s request will be reallocated among the remaining
requesting holders in like manner) and (D) fourth, to the extent that the amount
of securities requested to be included in such registration can, in the opinion
of such managing underwriter, be sold without having the materially adverse
effect referred to above, the amount of securities held by any other Person
which have the right to be included in such registration.

 

9



--------------------------------------------------------------------------------

2.4 Expenses. Nasdaq will pay all Registration Expenses in connection with each
registration of Registrable Securities requested pursuant to this Article II.

2.5 Registration Form. Nasdaq shall select the registration statement form for
any registration pursuant to Section 2.1, but shall cooperate with the requests
of the Initiating Holders or managing underwriters selected by them as to the
inclusion therein of information not specifically required by such form.

2.6 Additional Rights. If Nasdaq at any time after the date hereof grants to any
other holders of Common Stock or securities of Nasdaq convertible into Common
Stock any rights to request Nasdaq to effect the registration under the
Securities Act of any such shares of Common Stock on terms more favorable to
such holders than the terms set forth in this Article II, the terms of this
Article II shall be deemed amended or supplemented to the extent necessary to
provide the Holders such more favorable rights and benefits.

2.7 Rights of Transferee Under NASDAQ Stock Charge. If, subsequent to the filing
of any registration statement by Nasdaq pursuant to the terms of this Article
II, any Person or Persons shall become a Holder (directly by way of a transfer
by Borse Dubai or HSBC) in connection with the exercise by HSBC of its rights
and remedies under the Nasdaq Share Charge, Nasdaq agrees that it shall take all
measures necessary either to amend the registration statement (including, if
such registration statement has been declared effective and if necessary, by way
of a post-effective amendment to such registration statement) or if necessary
and applicable, a prospectus supplement, in either case to name any such Holder
as a selling shareholder under such registration statement, and any such Holder
shall benefit from the rights afforded by Section 2.4 in connection with any
such amendment. The undertakings by Nasdaq under this Section 2.7 shall be
enforceable and exercisable irrespective of any limitation imposed by Sections
2.1(e)(ii) through (v).

ARTICLE III

REGISTRATION PROCEDURES

3.1 Registration Procedures. If and whenever Nasdaq is required to use its
reasonable best efforts to effect or cause the registration of any Registrable
Securities under the Securities Act as provided in this Registration Rights
Agreement, Nasdaq will, as expeditiously as reasonably practicable:

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective, provided, however, that Nasdaq may
discontinue any registration of its securities which is being effected pursuant
to Section 2.2 at any time prior to the effective date of the registration
statement relating thereto;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period (A) in the
case such registration statement is a Shelf Registration Statement, ending on
the date that the securities registered under such Shelf Registration Statement
cease being Registrable Securities, and (B) in the case of all other

 

10



--------------------------------------------------------------------------------

registration statements, not in excess of 180 days, and, in each case, to comply
with the provisions of the Securities Act, the Exchange Act and the rules and
regulations of the SEC thereunder with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement; provided that before filing a
registration statement or prospectus, or any amendments or supplements thereto,
Nasdaq will furnish to each counsel selected pursuant to Section 6.1 hereof by
the Holders of the Registrable Securities covered by such registration statement
to represent such Holders and use all reasonable efforts to take into account
and, if appropriate, reflect in such registration statement or amendment thereto
such comments as the Holders and their counsel may reasonably request; and
provided, further, that notwithstanding the foregoing, Nasdaq may suspend the
effectiveness of a Shelf Registration Statement by written notice to the Holders
of Registrable Securities subject to such Shelf Registration Statement for a
period not to exceed an aggregate of sixty (60) days in any 90-day period and
not to exceed an aggregate of one hundred and twenty (120) days in any twelve
(12) month period if:

(i) an event occurs and is continuing as a result of which the Shelf
Registration Statement would, in Nasdaq’s reasonable judgment, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and

(ii) Nasdaq reasonably determines that the disclosure of such event at such time
would materially interfere with any proposed acquisition, disposition, financing
or other material transaction involving Nasdaq or its subsidiaries;

(c) furnish to each seller of such Registrable Securities such number of copies
of such registration statement and of each amendment and supplement thereto,
such number of copies of the prospectus included in such registration statement
(including each preliminary and final prospectus and supplement thereto), in
conformity with the requirements of the Securities Act, and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities by such seller;

(d) use its reasonable best efforts to (A) register or qualify such Registrable
Securities covered by such registration in such jurisdictions as each seller
shall reasonably request and to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and do any
and all other acts and things which may be reasonably necessary or advisable to
enable such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller, and (B) use its reasonable best
efforts to cause such Registrable Securities covered by such registration
statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Registrable Securities; provided, however,
that Nasdaq shall not for any such purpose be required to (I) qualify generally
to do business as a foreign corporation in any jurisdiction where, but for the
requirements of this Section 3.1(d), it would not be obligated to be so
qualified, (II) subject itself to taxation in any such jurisdiction other than
with respect to the registration of securities or (III) consent to general
service of process in any such jurisdiction;

 

11



--------------------------------------------------------------------------------

(e) notify each seller of any such Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act within the appropriate period
mentioned in Section 3.1(b) hereof, of Nasdaq’s becoming aware that the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, and at the request
of any such seller, prepare as promptly as reasonably practical a post-effective
amendment to such registration statement and furnish to such seller a reasonable
number of copies of an amended or supplemental prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

(f) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC, and make available to its security holders, as soon as
reasonably practicable after the effective date of the registration statement,
an earnings statement which shall satisfy the provisions of Section 11(a) of the
Securities Act and the rules and regulations promulgated thereunder;

(g) enter into and perform such customary agreements (including an underwriting
agreement in customary form), which may include indemnification provisions in
favor of underwriters and other persons in addition to, or in substitution for
the provisions of Article IV hereof, and take such other actions as sellers of a
majority of shares of such Registrable Securities or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;

(h) obtain a “cold comfort” letter or letters from Nasdaq’s independent public
accounts in customary form and covering matters of the type customarily covered
by “cold comfort” letters as the seller or sellers of a majority of shares of
such Registrable Securities (on an as converted basis) or managing underwriter
or agent shall reasonably request;

(i) make available for inspection by any seller of such Registrable Securities
covered by such registration statement, by any underwriter participating in any
disposition to be effected pursuant to such registration statement and by any
attorney, accountant or other agent retained by any such seller or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of Nasdaq, and cause all of Nasdaq’s officers,
directors and employees to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement;

(j) notify counsel (selected pursuant to Section 6.1 hereof) for the Holders of
Registrable Securities included in such registration statement and the managing
underwriter or agent, as promptly as possible, and confirm the notice in writing
(A) when the registration statement, or any post-effective amendment to the
registration statement, shall have become effective, or any supplement to the
prospectus or any amendment prospectus shall have been filed, (B) of the receipt
of any comments from the SEC, (C) of any request of the SEC to amend the
registration statement or amend or supplement the prospectus or for additional
information

 

12



--------------------------------------------------------------------------------

and (D) of the issuance by the SEC of any stop order suspending the
effectiveness of the registration statement or of any order preventing or
suspending the use of any preliminary prospectus, or of the suspension of the
qualification of the registration statement for offering or sale in any
jurisdiction, or of the institution or threatening of any proceedings for any of
such purposes;

(k) make every reasonable effort to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus and, if any such
order is issued, to obtain the withdrawal of any such order at the earliest
possible moment;

(l) if requested by the managing underwriter or agent or any Holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such Holder reasonably
requests to be included therein and to which Nasdaq does not reasonably object,
including, without limitation, with respect to the number of Registrable
Securities being sold by such Holder to such underwriter or agent, the purchase
price being paid therefor by such underwriter or agent and with respect to any
other terms of the underwritten offering of the Registrable Securities to be
sold in such offering; and make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable after being
notified of the matters incorporated in such prospectus supplement or
post-effective amendment;

(m) cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement, and enable such securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or such Holders may
request;

(n) obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriters or agents an opinion or opinions from counsel
for Nasdaq in customary form and in form, substance and scope reasonably
satisfactory to such Holders, underwriters or agents and their counsel;

(o) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA; and

(p) if requested by the underwriters, prepare and present to potential investors
customary “road show” or marketing materials in a manner consistent with other
new issuances of other securities similar to the Registrable Securities.

Each Holder of Registrable Securities agrees as a condition to the registration
of such Holder’s Registrable Securities as provided herein to furnish Nasdaq
with such information regarding such seller and pertinent to the disclosure
requirements relating to the registration and the distribution of such
securities as Nasdaq may from time to time reasonably request in writing.

 

13



--------------------------------------------------------------------------------

Each Holder of Registrable Securities agrees that, upon receipt of any notice
from Nasdaq of the happening of any event of the kind described in
Section 3.1(e) hereof, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3.1(e) hereof, and,
if so directed by Nasdaq, such Holder will deliver to Nasdaq (at Nasdaq’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice. In the event Nasdaq shall give any such
notice, the period mentioned in Section 3.1(b) hereof shall be extended by the
number of days during the period from and including the date of the giving of
such notice pursuant to Section 3.1(e) hereof and including the date when each
seller of Registrable Securities covered by such registration statement shall
have received the copies of the supplemented or amended prospectus contemplated
by Section 3.1(e) hereof.

3.2 Restrictions on Public Sale by Nasdaq. Nasdaq agrees (i) not to effect any
public sale or distribution of any securities similar to those being registered
in accordance with Section 2.1(c) or Section 2.1(d), or any securities
convertible into or exchangeable or exercisable for such securities, during such
period as the lead underwriter may reasonably request, no greater than ninety
(90) days, beginning on, the effective date of any registration statement
relating to an offering under Section 2.1(c) or the pricing of an offering under
Section 2.1(d) (except as part of such registration statement and except
pursuant to registrations on Form S-4 or S-8 or any successor or similar form
thereto), and (ii) that any agreement entered into after the date of this
Registration Rights Agreement pursuant to which Nasdaq issues or agrees to issue
any privately placed securities shall contain a provision under which holders of
such securities agree not to effect any sale or distribution of such securities
and not to effect any sale or distribution of such securities during the periods
described in (i) above, in each case including a sale pursuant to Rule 144
(except as part of any such registration, if permitted).

ARTICLE IV

INDEMNIFICATION

4.1 Indemnification by Nasdaq. In the event of any registration of any
securities of Nasdaq under the Securities Act pursuant to Article II hereof,
Nasdaq will, and it hereby does, indemnify and hold harmless, to the extent
permitted by law, the seller of any Registrable Securities covered by such
registration statement, each affiliate of such seller and their respective
trustees, directors and officers or general and limited partners (including any
director, officer, affiliate, employee, representative, agent and controlling
Person of any of the foregoing), each other Person who participates as an
underwriter in the offering or sale of such securities and each other Person, if
any, who controls such seller or any such underwriter within the meaning of the
Securities Act (collectively, the “Indemnified Parties”), against any and all
Actions (whether or not an Indemnified Party is a party thereto), losses,
claims, damages or liabilities, joint or several, and expenses (including,
without limitation, reasonable attorney’s fees and reasonable expenses of
investigation) to which such Indemnified Party may become subject under the
Securities Act, common law or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings in respect thereof,
whether or not such Indemnified Party is a party thereto) arise out of, relate
to or are based upon (a) any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities

 

14



--------------------------------------------------------------------------------

were registered under the Securities Act, any preliminary, final or supplemental
prospectus contained therein, or any amendment or supplement thereto, or (b) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and Nasdaq will reimburse such Indemnified Party for any legal or
any other expenses reasonably incurred by it in connection with investigating or
defending against any such loss, claim, liability, action or proceeding;
provided that Nasdaq shall not be liable to any Indemnified Party in any such
case to the extent that any such loss, claim, damage, liability (or action or
proceeding in respect thereof) or expense arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement or amendment or supplement thereto or in any
such preliminary, final or supplemental prospectus in reliance upon and in
conformity with written information furnished to Nasdaq through an instrument
duly executed by such seller specifically stating that it is for use in the
preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such seller or any
Indemnified Party and shall survive the transfer of such securities by such
seller.

4.2 Indemnification by the Seller. Nasdaq may require, as a condition to
including any Registrable Securities in any registration statement filed in
accordance with Article II hereof, that Nasdaq shall have received an
undertaking reasonably satisfactory to it from the prospective seller of such
Registrable Securities or any underwriter to indemnify and hold harmless (in the
same manner and to the same extent as set forth in Section 4.1) Nasdaq, its
officers, directors and agents and all other prospective sellers with respect to
any untrue statement or alleged untrue statement in or omission or alleged
omission from such registration statement, any preliminary, final or
supplemental prospectus contained therein, or any amendment or supplement, if
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to Nasdaq through an instrument duly executed by such seller or
underwriter specifically stating that it is for use in the preparation of such
registration statement, preliminary, final or supplemental prospectus or
amendment or supplement, or a document incorporated by reference into any of the
foregoing. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of Nasdaq or any of the prospective
sellers, or any of their respective affiliates, directors, officers or
controlling Persons and shall survive the transfer of such securities by such
seller. In no event shall the liability of any selling Holder of Registrable
Securities hereunder be greater in amount than the dollar amount of the gross
proceeds after underwriting discounts and commissions, but before expenses,
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

4.3 Notices of Claims, Etc. Promptly after receipt by an Indemnified Party
hereunder of written notice of the commencement of any Action with respect to
which a claim for indemnification may be made pursuant to this Article IV, such
Indemnified Party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such Action; provided that the failure of the Indemnified Party to give notice
as provided herein (i) shall not relieve the indemnifying party of its
obligations under this Article IV, except to the extent that the indemnifying
party is materially prejudiced by such failure to give notice, and (ii) shall
not, in any event, relieve the indemnifying party from any obligations which it
may have to any Indemnified Party other than the indemnification obligation

 

15



--------------------------------------------------------------------------------

provided in Sections 4.1 and 4.2. In case any such Action is brought against an
Indemnified Party, unless in such Indemnified Party’s reasonable judgment a
conflict of interest between such Indemnified Party and indemnifying parties may
exist in respect of such Action, the indemnifying party will be entitled to
participate in and to assume the defense thereof (at its expense), jointly with
any other indemnifying party similarly notified to the extent that it may wish,
with counsel reasonably satisfactory to such Indemnified Party, and after notice
from the indemnifying party to such Indemnified Party of its election so to
assume the defense thereof, the indemnifying party will not be liable to such
Indemnified Party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party will consent to entry of any judgment or
settle any Action which (i) does not include, as an unconditional term thereof,
the giving by the claimant or plaintiff to such Indemnified Party of a release
from all liability in respect of such Action and (ii) does not involve the
imposition of equitable remedies or of any obligations on such Indemnified Party
and does not otherwise adversely affect such Indemnified Party, other than as a
result of the imposition of financial obligations for such Indemnified Party
will be indemnified hereunder.

4.4 Contribution.

(a) If the indemnification provided for in this Article IV from the indemnifying
party is unavailable to or insufficient to fully hold harmless an Indemnified
Party hereunder in respect of any Action, losses, damages, liabilities or
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Action, losses, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and such Indemnified Party in
connection with the actions which resulted in such Action losses, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and such Indemnified Party shall
be determined by reference to, among other things, whether any action in
question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, has been made by, or
relates to information supplied by, such indemnifying party or Indemnified
Parties, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party under this Section 4.4 as a result of the Action, losses, damages,
liabilities and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
any investigation or proceeding.

(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in Section 4.4(a) hereof. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

4.5 Other Indemnification. Indemnification similar to that specified in the
preceding provisions of this Article IV (with appropriate modifications) shall
be given by Nasdaq and each seller of Registrable Securities with respect to any
required registration or other qualification of securities under any federal or
state law or regulation or governmental authority other than the Securities Act.

 

16



--------------------------------------------------------------------------------

4.6 Non-Exclusivity. The obligations of the Parties under this Article IV shall
be in addition to any liability which any Party may otherwise have to any other
Party.

ARTICLE V

RULE 144

5.1 Rule 144. Nasdaq covenants that it will file the reports required to be
filed by it under the Securities Act and the Exchange Act (or, if Nasdaq is not
required to file such reports, it will, upon the request of any Holder, make
publicly available such information), and it will take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable such Holder to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by (i) Rule
144 under the Securities Act, as such Rule may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Holder of Registrable Securities, Nasdaq will deliver to such
Holder a written statement as to whether it has complied with such requirements.

ARTICLE VI

SELECTION OF COUNSEL

6.1 Selection of Counsel. In connection with any registration of Registrable
Securities pursuant to Article II hereof, the Holders of a majority of the
Registrable Securities (on as an converted basis) covered by any such
registration may select one counsel to represent all Holders of Registrable
Securities covered by such registration; provided, however, that in the event
that the counsel selected as provided above is also acting as counsel to Nasdaq
in connection with such registration, the remaining Holders shall be entitled to
select one additional counsel to represent all such remaining Holders.

ARTICLE VII

MISCELLANEOUS

7.1 Amendments; Waivers.

(a) No failure or delay on the part of any Party in exercising any right, power
or privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

(b) Any provision of this Registration Rights Agreement may be amended or waived
if, but only if, such amendment or waiver is in writing and signed by all
Parties.

7.2 Successors and Assigns.

(a) All the terms and provisions of this Registration Rights Agreement shall be
binding upon and inure to the benefit of and be enforceable by the Parties and
the successors

 

17



--------------------------------------------------------------------------------

and assigns of each Party, whether so expressed or not. None of the Parties may
assign any of its rights or obligations hereunder, in whole or in part, by
operation of law or otherwise, without the prior written consent of the other
Parties, and any such assignment without such prior written consent shall be
null and void; provided, however, that all or any portion of the rights of each
Holder under this Registration Rights Agreement are transferable to each
transferee of such Holder to whom the transferor transfers Registrable
Securities and each transferee of such Holder agrees to be bound by and to
perform all of the terms and provisions required by this Registration Rights
Agreement.

7.3 Confidentiality of Records. Each of the Parties shall, and shall cause its
Affiliates to, keep confidential, disclose only to its Affiliates or
Representatives and use only in connection with the transactions contemplated by
this Registration Rights Agreement all information and data obtained by them
from the other Party or its Affiliates or Representatives relating to such other
Party or the transactions contemplated hereby (other than information or data
that (i) is or becomes available to the public other than as a result of a
breach of this Section, (ii) was available on a non-confidential basis prior to
its disclosure to or by one Party to another, or (iii) becomes available to one
Party on a non-confidential basis from a source other than the other Party,
provided that such source is not known by the receiving Party, after reasonable
inquiry, to be bound by a confidentiality agreement with either of the
non-receiving Parties or their Representatives and is not otherwise prohibited
from transmitting the information to the receiving Party by a contractual, legal
or fiduciary obligation), unless disclosure of such information or data is
required by applicable law, regulation or stock exchange listing standard or is
requested by an Authority.

7.4 Notices. All notices, requests and other communications to any Party
hereunder shall be in writing (including facsimile or similar writing) and shall
be given to:

 

(a)  

if to Nasdaq, to:

 

The Nasdaq Stock Market, Inc.

One Liberty Plaza

New York, NY 10006

Attn: Edward S. Knight, Esq.

Fax: (301) 978-8471

 

with a copy to (which shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attn: Eric J. Friedman, Esq.

Fax: (917) 777-2204

 

18



--------------------------------------------------------------------------------

(b)   

if to Borse Dubai, to:

 

Borse Dubai Limited

P.O. Box 506690

Level 7, Precinct Building 5, Gate District

Dubai International Financial Centre

Dubai, UAE

Attn: Essa Kazim

Fax: +971 (4) 331 4924

 

with a copy to (which shall not constitute notice):

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attn: David M. Wilf, Esq.

Fax: (212) 351-6277

(c)   

if to Trust, to:

 

Borse Dubai Nasdaq Share Trust

c/o Wells Fargo Delaware Trust Company

919 North Market Street

Suite 1600

Wilmington, DE 19801

Attn: Corporate Trust Services / Borse Dubai Nasdaq Share Trust

Fax: (302) 575-2006

 

with a copy to (which shall not constitute notice)

 

Richards, Layton & Finger, P.A.

One Rodney Square

920 King Street

Wilmington, DE 19801

Attn: Tara J. Hoffner

Fax: (302) 498-7708

or such other address or facsimile number as such Party may hereinafter specify
for the purpose of giving such notice to the Party. Each such notice, request or
other communication shall be deemed to have been received (i) if given by
facsimile, when such facsimile is transmitted to the Fax number specified
pursuant to this Section 7.4 and confirmation of receipt is received, (ii) if
given by mail, 72 hours after such communication is sent by reliable
international overnight delivery service (with proof of service) or hand
delivery or, (iii) if given by any other means, when delivered at the address
specified in this Section 7.4.

 

19



--------------------------------------------------------------------------------

7.5 Headings. The headings in this Registration Rights Agreement are for
convenience of reference only and will not control or affect the meaning or
construction of any provisions hereof.

7.6 Severability. The invalidity or unenforceability of any provision of this
Registration Rights Agreement in any jurisdiction will not affect the validity,
legality or enforceability of the remainder of this Registration Rights
Agreement in such jurisdiction or the validity, legality or enforceability of
this Registration Rights Agreement, including any such provision, in any other
jurisdiction, it being intended that all rights and obligations of the Parties
hereunder will be enforceable to the fullest extent permitted by applicable law.

7.7 Counterparts; Effectiveness. This Registration Rights Agreement may be
executed in any number of counterparts (including by facsimile), each of which
will be an original with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Registration Rights Agreement shall become
effective when each Party shall have received counterparts hereof signed by all
of the other Parties.

7.8 New York Law. The enforceability and validity of this Registration Rights
Agreement, the construction of its terms and the interpretation of the rights
and duties of the Parties shall be governed by the laws of the State of New
York, without regard to conflict of law principles thereof that would mandate
the application of laws of another jurisdiction.

7.9 Jurisdiction; Service of Process; Waiver of Jury Trial.

(a) Each of the Parties unconditionally and irrevocably agrees to submit to the
exclusive jurisdiction of the state and federal courts located in New York, New
York for any suit, action or Proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Registration
Rights Agreement or the transactions contemplated hereby and hereby irrevocably
waives, to the fullest extent permitted by applicable law, and agrees not to
assert any objection, whether as a defense or otherwise, which such Party may
now or hereafter have to the laying of the venue of any such suit, action or
Proceeding in any such court or that any such suit, action or Proceeding which
is brought in any such court has been brought in an inconvenient forum or that
such suit, action or Proceeding may not be brought or is not maintainable in
such courts or that the venue thereof may not be appropriate or that this
Registration Rights Agreement may not be enforced by in or by such courts. Each
Party agrees that a final judgment in any such suit, action or Proceeding shall
be conclusive and may be enforced in any other jurisdiction in which a Party may
be found or may have assets by suit on the judgment or in any other manner
provided by applicable law, and agrees to the fullest extent permitted by law to
consent to the enforcement of any such judgment and not to oppose such
enforcement or to seek review on the merits of any such judgment in any such
jurisdiction.

(b) Each of the Parties hereby irrevocably consent to the service of process
outside the territorial jurisdiction of such courts in any suit, Proceeding or
action by giving copies thereof by hand-delivery of air courier to the address
of such Party specified in Section 7.4 and such service of process shall be
deemed effective service of process on such Party. However, the foregoing shall
not limit the right of any Party to effect service of process on the other
Parties by any other legally available method.

 

20



--------------------------------------------------------------------------------

(c) To the extent that any Party hereto (including assignees of any Party’s
rights or obligations under this Registration Rights Agreement) may be entitled,
in any jurisdiction, to claim for itself or its revenues, assets or properties,
sovereign immunity from service of process, from suit, from the jurisdiction of
any court or arbitral tribunal, from attachment prior to judgment, from
attachment in aid of execution or enforcement of a judgment (interlocutory or
final), or from any other legal process, and to the extent that, in any such
jurisdiction there may be attributed such a sovereign immunity (whether claimed
or not), each Party hereto hereby irrevocably agrees not to claim, and hereby
irrevocably waives to the fullest extent permitted by law, such sovereign
immunity.

(d) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS REGISTRATION
RIGHTS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

7.10 Specific Performance. The parties hereby acknowledge and agree that the
failure of any Party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the transactions contemplated hereby, will cause irreparable
injury to the other Parties, for which damages, even if available, will not be
an adequate remedy. Accordingly, each Party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such Party’s obligations, to prevent breaches of this Registration Rights
Agreement by such Party and to the granting by any court of the remedy of
specific performance of such Party’s obligations hereunder, without bond or
other security being required, in addition to any other remedy to which any
Party is entitled at law or in equity. Each Party irrevocably waives any
defenses based on adequacy of any other remedy, whether at law or in equity,
that might be asserted as a bar to the remedy of specific performance of any of
the terms or provisions hereof or injunctive relief in any action brought
therefor by any Party.

7.11 Interpretation.

(a) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Registration
Rights Agreement as a whole and not to any particular provision of this
Registration Rights Agreement, and article, section, paragraph, exhibit and
schedule references are to the articles, sections, paragraphs, exhibits and
schedules of this Registration Rights Agreement unless otherwise specified.
Whenever the words “include,” “includes” or “including” are used in this
Registration Rights Agreement, they shall be deemed to be followed by the words
“without limitation.” All terms defined in this Registration Rights Agreement
shall have the defined meanings contained herein when used in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Registration Rights Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms. In this
Registration Rights Agreement, all references to “$” are to United States
dollars and all references to “SEK” are to Swedish kronor. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time, amended, qualified or supplemented, including (in
the case of agreements and instruments)

 

21



--------------------------------------------------------------------------------

by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and all attachments thereto and instruments incorporated
therein. References to a Person are also to its permitted successors and
assigns.

(b) The Parties have participated jointly in the negotiation and drafting of
this Registration Rights Agreement. In the event an ambiguity or question of
intent or interpretation arises, this Registration Rights Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provisions of this Registration Rights Agreement.

7.12 Limitation of Trustee Liability. It is expressly understood and agreed by
the parties that (a) this document is executed and delivered by Wells Fargo
Delaware Trust Company, not individually or personally, but solely as trustee
(the “Trustee), in the exercise of the powers and authority conferred and vested
in it, pursuant to the Trust Agreement, dated as February 21, 2008, among the
Trustee, Nasdaq and Borse Dubai, (b) each of the representations, undertakings
and agreements herein made on the part of the Trust is made and intended not as
personal representations, undertakings and agreements by Wells Fargo Delaware
Trust Company but is made and intended for the purpose for binding only the
Trust, (c) nothing herein contained shall be construed as creating any liability
on Wells Fargo Delaware Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any person claiming
by, through or under the parties hereto, and (d) under no circumstances shall
Wells Fargo Delaware Trust Company be personally liable for the payment of any
indebtedness or expenses of the Trust or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Trust under this Agreement or any other related documents.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Registration
Rights Agreement or caused this Registration Rights Agreement to be duly
executed on its behalf as of the date first written above.

 

THE NASDAQ STOCK MARKET, INC. By:  

/s/ Edward S. Knight

Name:   Edward S. Knight Title:   EVP & General Counsel BORSE DUBAI LIMITED By:
 

/s/ Soud Ba’Alawi

Name:   Soud Ba’Alawi Title:   Vice Chairman By:  

/s/ Essa Kazim

Name:   Essa Kazim Title:   Chairman BORSE DUBAI NASDAQ SHARE TRUST

By: Wells Fargo Delaware Trust Company,

not in its individual capacity but solely as Trustee

By:  

/s/ Tracy M. McLamb

Name:   Tracy M. McLamb Title:   Vice President